Citation Nr: 1539077	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  05-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for drug and alcohol abuse as secondary to a service connected disorder.

2.  Entitlement to an increased rating for right inguinal hernia, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for chronic pain with loss of sensation (nerve damage) currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than November 14, 2001 for an evaluation of 30 percent for right inguinal hernia. 

5.  Entitlement to an effective date earlier than June 1, 2002 for assignment of a 10 percent rating for neuralgia associated with a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 30, 1977 to January 3, 1978.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Los Angeles, California.

The appellant was afforded a videoconference hearing at the RO in July 2015 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  At the hearing the Veteran's representative stated that an intent to file for a total rating was going to be entered.  The record reflects that it has been filed.  Thus, the Board will not consider the issue of a total rating herein, as it is undergoing development already at the RO.

The Veteran's claims folder has been converted completely into Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

One certified issue concerns and earlier effective date for a combined rating for hernia residuals of 40 percent.  The basis for the issue was a rating action granting service connection for neuralgia at the hernia cite with a 10 percent rating effective June 1, 2002.  For ease of consideration, this issue has been recharacterized on the title page.

Following review of the record, the issues of entitlement to service connection for drug and alcohol abuse as secondary to a service connected disability, entitlement to an increased rating for right inguinal hernia, and entitlement to an increased rating for chronic pain with loss of sensation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A rating decision in May 1999 granted service connection for right inguinal hernia, rated 10 percent disabling from November 25, 1999.  The veteran did not appeal the assigned effective date and it became final.

2.  A May 2001 rating decision that confirmed and continued the 10 percent disability rating for right inguinal hernia is final.

3.  Thereafter, a claim for an increased rating for right inguinal hernia was received on November 14, 2001; evidence in support of the claim led to a 30 percent rating.  

4.  A March 4, 2002 VA outpatient record notes that the Veteran possibly had neuralgia related to right inguinal scar.

5.  The VA outpatient record dated March 4, 2002 establishes the earliest recognizable date of a claim of entitlement to a 10 percent rating for nerve damage associated with hernia scar.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 14, 2001 for a 30 percent rating for right inguinal hernia are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for an effective date of March 4, 2002, but no earlier, for evaluation of 10 percent for nerve damage associated with hernia scar are met. 38 U.S.C.A. § 5110 (West 2014): 38 C.F.R. §§ 3.102, 3.400 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate form or the completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete the claims.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims ready to be considered on the merits.

Pertinent Law and Regulation - Effective Dates

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an increase may be the earliest date as of which it is factually ascertainable that an increase occurred if claim is received within 1 year from such date, otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In cases where a claim for increase is filed within the one-year appeal period following an RO decision, VA must consider 38 C.F.R. § 3.156(b) which provides that new and material evidence received prior to the expiration of the one-year appeal period following an RO rating decision must be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  The Board must evaluate submissions received during the one-year appeal period following an RO decision denying a higher rating and determine whether they contain new and material evidence relating to the denied claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Factual Background and Legal Analysis

1.  Effective date earlier than November 14, 2001 for an evaluation of 30 percent for right inguinal hernia.

The Board has an obligation to provide adequate reasons and bases supporting this decision but there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The facts of this case may be briefly stated.  The RO granted service connection for right inguinal hernia in May 1999 pursuant to an April 1999 Board decision.  A 10 percent evaluation was established effective from the date of the Veteran's claim received on November 25, 1996.  The Veteran was notified of this determination in June 1999.  He did not file a notice of disagreement to initiate an appeal.  He filed for a higher rating in February 2000.  The RO denied the claim in December 2000.  An appeal did not ensue.  These determinations are final and are not subject to revision on the same factual basis. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 20.200 (2014).  A rating decision in May 2001 denied the claim.  A notice of disagreement was received in July 2001.  A statement of the case was issued in February 2002 as to the May 2001 rating decision.  The Veteran did not file a substantive appeal to perfect his appeal within one year of notification of the May 2001 decision.  As such, the May 2001 rating decision is final and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 20.200.  The Board observes, however, that during the interim, a claim for a total rating based on unemployability due to service-connected disability was received on November 14, 2001 based on the service-connected hernia.  This is a claim for an increased rating.  By decision in March 2003, the RO granted a 30 percent disability rating for right inguinal hernia, effective from the date of receipt of the November 14, 2001 claim, based on new evidence obtained on VA examination in June 2002 showing clinical findings of a palpable, tender, and slight hernia supporting an increased disability evaluation.  

Thus, the Veteran's current claim of an effective date earlier than November 25, 2001 for an evaluation in excess of 30 percent for right inguinal hernia service originates from a claim received in November 2001.  However, he maintains that he should be granted at least a 30 percent rating since 1996 when he initially filed the claim.  The Board has reviewed all the evidence in the Veteran's claims file dating back to the original claim for service connection, VA and private medical records, his written statements, and testimony presented on personal hearing in July 2015.  However, after careful review of the evidence, the Board concludes that an effective date earlier than November 14, 2001 may not be assigned for a 30 percent disability evaluation for right inguinal hernia.  

The United States Court of Appeals for Veterans Claims (Court) has held that once a rating determination which establishes an effective date becomes final, the only way that a decision may be revised is if it contains clear and unmistakable error.  The Court has held that any other result would vitiate the rule of finality.  Simply put, there are no "freestanding" claims for an earlier effective date. See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006). 

In this case, the claims for an increased rating for right inguinal hernia prior to November 14, 2001 are all final.  In light of such, and in the absence of a claim that the rating decision was clearly and unmistakably erroneous, the Veteran cannot obtain an effective date earlier than November 14, 2001 for a 30 percent rating for right inguinal hernia.  Careful review of the evidence reflects no unadjudicated claim, formal or informal, evidencing an application or intent to file for an increased rating for right inguinal hernia.  Therefore, any assertion that he should be granted an earlier date cannot be pursued without formally attempting to vitiate the finality of the May 2001 and prior rating decisions and is prohibited. Rudd. 

In Rudd the Court held that the proper disposition of a freestanding claim for an earlier effective date claim is dismissal of the claim. Id.  In this instance, the Veteran's appeal does not present a legal basis for which relief may be granted.  As such, the claim must be dismissed. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Rudd.

2.  Entitlement to an effective date earlier than June 1, 2002 for assignment of a 10 percent rating for neuralgia secondary to a hernia

By rating decision in May 2004, service connection was established for chronic pain with loss of sensation (claimed as nerve damage), evaluated as 10 percent disabling, effective from June 1, 2002.  This essentially was the assignment of a compensable rating for neuralgia.  This grant was based on the results of VA examination of that date that disclosed complaints of numbness in the area of the hernia scar along with evidence of slight swelling, inflammation, complaints of pain and slight loss of sensation.  

The Board observes, however, that on VA outpatient record dated on March 4, 2002, it was noted that the Veteran had possible neuralgia as a residual of hernia repair.  Thus, there was indication within 1 year of the claim of an increase in the pathology.  In view of this finding, the Board resolves the benefit of the doubt in favor of the Veteran that a 10 percent rating for nerve damage may established from March 4, 2001, but no earlier, as there is no earlier showing of compensable neurologia.  
ORDER

The appeal denying entitlement to an effective date earlier than November 14, 2001 for the award of a 30 percent rating for right inguinal hernia is dismissed as a matter of law.  

An effective date of March 4, 2002, but no earlier, is granted for the 10 percent rating for chronic pain with loss of sensation (claimed as nerve damage) subject to controlling regulations governing the payment of monetary awards.  


REMAND

During his July 2015 hearing, the Veteran testified that the symptoms associated with right inguinal hernia and neuralgia associated with the hernia had gotten progressively worse and were more disabling that reflected by the currently assigned disability evaluations.  He asserted that hernia and nerve damage had led to severe physical limitations as well as chronic pain to the extent that medication did not significantly alleviate his symptomatology such that he was unable to maintain employment.  He stated that he had to resort to alcohol and cocaine for pain relief.  Current VA physical examinations were requested. 

Review of the record discloses that the Veteran's service-connected disorders were most recently evaluated for compensation purposes in July 2013.  As noted above, he and his Representative maintain that his symptoms have worsened.  As such, examination will be requested in this regard.

The appellant asserts that he is drug and alcohol dependent in an attempt to self-medicate symptoms associated with hernia and nerve damage.  During the hearing, he presented testimony to the effect that depression was also a factor in continuing drug and alcohol abuse.  Since the inception of the claim of entitlement to service connection for drug and alcohol abuse secondary to hernia and nerve damage, service connection was granted for major depressive disorder by rating decision in November 2014.  VA is required to consider all issues reasonably raised by a veteran's statements and the evidence. See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Thus, an additional theory of entitlement for service connection of drug and alcohol dependency as secondary to service-connected major depressive disorder may be found to be raised by the record.   It may also be determined that the abuse is part and parcel of the service connected depression.  In that case, a question as to the evaluation would arise.

Under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct. See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2014).  Service connection cannot be granted for drug and alcohol-related conditions as a primary disability. See 38 U.S.C.A. §§ 105, 1110, 38 C.F.R. §§ 3.1(n), 3.301(d) (2014). Nevertheless, alcohol dependence, or another disability resulting from substance abuse, may warrant VA compensation where such abuse is secondary to or as a symptom of, a service-connected disorder "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  

The Board notes in this instance that there is documentation of record in which the Veteran reported that he had a pre-service history of drug and alcohol use dating back to age 15.  However, whether he now has substance abuse secondary to a service-connected disability is a medical determination that the Board cannot make on own. See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  The record does not contain a medical opinion that addresses whether the Veteran has alcohol or drug abuse secondary to service-connected major depressive disorder and/or hernia/scar.  This matter must therefore be remanded for a necessary clinical opinion.  As such, the Veteran will be scheduled for a psychiatric examination in this regard.  

The appellant stated at the hearing that he was receiving treatment at the Temple Clinic, the VA Los Angeles Ambulatory Care Clinic and was transitioning to the West Los Angeles VA Medical Center.  The most recent VA records date through February 2009.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, VA outpatient records dating from March 2009 through the present should be requested from the facilities listed above and associated with the claims folder.  Additionally, the Veteran should be requested to provide authorization to retrieve all Temple Clinic records as well as from any other provider from whom he has received treatment outside the VA system.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide authorizations with the names and addresses of all providers, including the Temple Clinic, who have treated him for any or all of the disorders claimed on appeal from 2009 to the present.  The RO should attempt to obtain all pertinent records.  The claims folder should document the attempts made to obtain records.  To the extent the records are not obtained, the appellant should be notified.

2.  Request all VA outpatient records dating from March 2009 to the present from the VA Los Angeles Ambulatory Care Clinic and the West Los Angeles VA Medical Center and associate them with the Virtual VA/VBMS file.  All attempts to obtain the records should be documented.

3.  Schedule the Veteran for an examination of the right hernia and scarring associated therewith.  The examiner must be afforded access to Virtual VA/VBMS for review prior to the examination.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  Clinical findings must be reported in detail.  All necessary tests and studies should be conducted.  

With respect to residual neuralgia from the right inguinal hernia operation, the examiner should indicate all functional impairment and symptoms present.  All examination findings should be set forth in detail.

4.  Schedule the Veteran for an examination by a VA psychiatrist.  The examiner must be afforded access to Virtual VA/VBMS for review prior to the examination.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  Clinical findings must be reported in detail.  Thereafter, the examiner is requested to address the following questions: 

A. Is it at least as likely as not (probability of 50 percent or greater) the Veteran's drug and alcohol abuse is due to or the result of the service-connected hernia/scar or major depressive disorder?

B. Is it at least as likely as not that the Veteran's drug and alcohol abuse is aggravated (permanently increased in severity beyond the natural course of the disorder) by his service-connected hernia/scar or major depressive disorder? 

C. Is the Veteran's alcohol/drug abuses no more than willful misconduct or wrongdoing and unrelated to a service or a service-connected disability?  

D. Is the drug/alcohol abuse is a symptom of the service connected depression as opposed to a separate disability?

If the examiner determines no causal relationship exists between the Veteran's service-connected hernia/scar or acquired psychiatric disorder and alcohol/drug abuse, he or she  must provide a clear rationale as to why such a relationship does not exist with this specific Veteran.  A complete rationale must be given for the opinions and conclusions reached.

5.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide competent medical opinions.  If a report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction.

6.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


